FILED
                             NOT FOR PUBLICATION                             SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HERVE GUY NGOUYOMBO,                             No. 13-73873

               Petitioner,                       Agency No. A070-460-027

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Herve Guy Ngouyombo, a native and citizen of the Central African

Republic, petitions pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his applications for withholding of removal and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings.

Shrestha v. Holder, 590 F.3d 1034, 1047-48 (9th Cir. 2010). We review de novo

constitutional claims. Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination, including the inconsistency between Ngouyombo’s testimony that

he had a good relationship with alleged family members who could have provided

corroborating evidence and his failure to submit any evidence to corroborate his

claim that he was related to a politically active family in the Central African

Republic, his unfamiliarity with his alleged brother’s political activities and his

attempt to read from documents when asked to provide testimony about those

activities, and his implausible testimony that he would be targeted for persecution

despite regime change. See Shrestha, 590 F.3d at 1048 (adverse credibility finding

was reasonable under totality of circumstances). Ngouyombo’s explanations for

his inconsistent and implausible testimony do not compel a contrary conclusion.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).




                                           2                                      13-73873
      Substantial evidence supports the agency’s denial of withholding of

removal, where Ngouyombo’s claim was premised on fear of being targeting due

to political activities of his alleged brother and cousin, but Ngouyombo’s

testimony was not credible and he provided no corroborating evidence before the

agency that he was related to such individuals. See Shrestha, 590 F.3d at 1047

(“Under the REAL ID Act, [the court] may not reverse the IJ’s and BIA’s

conclusion that [the petitioner] should have been able to obtain [corroborating

evidence] . . . unless ‘a reasonable trier of fact is compelled to conclude that such

corroborating evidence is unavailable.’” (quoting 8 U.S.C. § 1252(b)(4))).

      Substantial evidence also supports the agency’s denial of CAT relief, where

Ngouyombo failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if removed to the Central African

Republic. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      To the extent Ngouyombo requests that this court take judicial notice of new

documents, which were not presented to the agency and which he contends

corroborate his claim to a familiar relationship to his alleged brother, that request is

denied. See 8 U.S.C. § 1252(b)(4)(A) (the court’s review is limited to the

administrative record); Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc)




                                           3                                     13-73873
(new evidence may be added to the record through a motion to reopen with the

agency).

      The record does not support Ngouyombo’s contentions that the Department

of Homeland Security withheld documents from him or that the IJ acted in a biased

manner.

      Ngouyombo’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                        4                                  13-73873